I concur in the result reached in the foregoing opinion, but not with all that is therein stated. I do not agree with the rule that a municipality cannot be charged with notice of a defect in a crosswalk unless it is so obvious as to attract the attention of persons in the habit of *Page 601 
passing along the street. It is true that some courts lay down that broad rule. (43 C.J. 1051, and cases cited under notes 16 and 17.) But an equal or greater number of courts, and in my opinion the better reasoned cases, hold "that the municipality must exercise greater diligence to observe the condition of its streets than mere passers-by, and hence that the mere fact that the defect was hidden or not observable to passers-by, and that the municipality had no notice of it, will not exempt from liability if the defect was of such a nature that reasonable caution on the part of the municipal authorities would have discovered it." (43 C.J. 1052, notes 18 and 19, and cases there cited.)
As to streets and sidewalks there exists the duty on the part of the municipality to make reasonable inspection, and hence to use ordinary care to discover defects therein. (43 C.J. 1052.) The same is true of crosswalks. (Barrett v. City of Virginia,179 Minn. 118, 228 N.W. 350.)